118 Ga. App. 587 (1968)
164 S.E.2d 875
DAVIS et al.
v.
DIXON et al.
43996.
Court of Appeals of Georgia.
Submitted October 9, 1968.
Decided October 31, 1968.
William T. Darby, Sr., Paul W. Calhoun, Jr., for appellants.
Duncan Graham, Sharpe, Sharpe, Hartley & Newton, for appellees.
PANNELL, Judge.
Section 1 of the Act approved April 8, 1968 (Ga. L. 1968, p. 1072) eliminated from the Appellate Practice Act of 1965 as amended (Ga. L. 1965, p. 18; Ga. L. 1965, p. 240; Ga. L. 1966, p. 493; Code Ann. § 6-701), Subparagraph (2) of Section 1 (a) which gave the right of appeal "where the decision or judgment complained of, if it had been rendered as claimed for by the appellant, would have been a final disposition of the cause or final as to some material party thereto" and substituted in lieu thereof a new Subparagraph (2) as follows: "Where the trial judge in rendering an order, decision or judgment not otherwise subject to direct appeal, certifies within ten (10) days of entry thereof that such order, decision or judgment is of such importance to the case that immediate review should be had." The judgment appealed from in this case is from an order entered on July 19, 1968, overruling defendant's demurrers to and a motion to dismiss plaintiff's petition. What purports to be a trial judge's certificate was dated the 14th day of August, 1968. Whether or not the certificate was a proper certificate, it appears it was not obtained within ten days of the entry of the judgment appealed from as required by the statute. The appeal must, therefore, be dismissed.
Appeal dismissed. Jordan, P. J., and Deen, J., concur.